SUMMARY ORDER

AFTER SUBMISSION AND UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby AFFIRMED.
Plaintiff-Appellant Richard L. Timmons appeals from a judgement of the United States District Court for the Eastern District of New York (John Gleeson, Judge) granting Defendants-Appellees’ motion to dismiss pursuant to Fed.R.Civ.P. 12(b)(6) with respect to Timmons’s 42 U.S.C. § 1983 complaint alleging ineffective assistance of counsel and that the defendants had conspired with the District Attorney’s Office. See Timmons v. Alexion et al., No. 99-CV-6335(JG), 2000 WL 194684 (E.D.N.Y. Feb.15, 2000).
Timmons, pro se, filed a § 1983 complaint alleging that the defendants had rendered ineffective assistance while representing him on murder charges. Timmons further alleged that the defendants acted as “secret agents” of the District Attorney’s Office and participated in a conspiracy against him. Thereafter, the defendants moved for dismissal of Timmons’s complaint pursuant to Fed.R.Civ.P. 12(b)(6) and alternatively, for judgment on the pleadings pursuant to Rule 12(c).
The District Court granted the defendants’ motion and dismissed Timmons’s complaint. See 2000 WL 194684 at *2. The Court held that Timmons’s claims were meritless since the defendants were not state actors under § 1983 and, further, Timmons’s allegations were insufficient to support the existence of a conspiracy. See id. at *1-2. Timmons timely filed a notice of appeal and submitted an appellate brief, largely restating the arguments previously advanced, arguing inter alia that federal jurisdiction was warranted based on the severity of his claims.
For substantially the reasons set forth in the District Court opinion dismissing *5Timmons’s complaint, we AFFIRM the judgment of the District Court.